Citation Nr: 0807950	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for headaches due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for hypersomnia, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for a depressive 
disorder, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a decreased libido, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board previously issued a decision in this case in 
February 2006 denying the veteran's claims.  He appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion, a September 2007 
Court Order vacated the Board's February 2006 decision and 
remanded the case for readjudication consistent with 
directives specified in the Joint Motion.

After receiving the case back from the Court, the veteran's 
attorney submitted additional evidence to the Board in 
January 2008.  She waived the right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c).

Nevertheless, to comply with the Court's Order, the Board is 
remanding the veteran's claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Aside from his headaches, which are already service 
connected, the veteran alleges he has chronic fatigue, 
multiple joint pain, hypersomnia, a depressive disorder, 
and decreased libido as manifestations of undiagnosed illness 
resulting from his service in Operation Desert Shield/Desert 
Storm.  He is a Persian Gulf War veteran, having served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or 
sleep disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic 
multi-symptom illnesses that are defined by a cluster of 
signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; 


or (C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

As pointed out in the Joint Motion, in the case of claims 
based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117, there is no requirement that there be 
competent evidence of a nexus (i.e., link) between the 
claimed illness and service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Further, lay persons are competent to 
report objective signs of illness.  Id.  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. § 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The notable exception to this rule is 
38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this particular case at hand, the medical evidence 
reflects complaints and findings of fatigue, multiple joint 
pain, sleep impairment to include hypersomnia, a depressive 
disorder - not otherwise specified, and decreased libido.  
But questions abound as to whether these complaints are due 
to undiagnosed illness from the veteran's Persian Gulf War 
service or, instead, are attributable to known clinical 
diagnoses from disabilities that were not incurred in service 
or, instead, were caused by a supervening condition.

A November 1995 report of Comprehensive Clinical Evaluation 
Program (CCEP), conducted approximately 21 months after the 
veteran's discharge from service, notes complaints of 
multiple joint pain in his shoulders, elbows and left hip.  
Concerning other complaints of fatigue, the examiner 
indicated the veteran had depressive symptoms of decreased 
libido, loss of interest in usual activities, frequent 
thoughts regarding perceived illness, and that he felt 
depressed frequently.  It was noted he began experiencing 
these symptoms in 1992.  During the objective physical 
portion of that evaluation, there were indications of 
crepitus in his shoulders and elbows.  X-ray examination 
revealed normal shoulders and hips.  The assessment included 
a notation that his fatigue may be due to abnormal 
sleep pattern, but that he had multiple neurovegetative 
symptoms of depression.  A December 1995 report of a mental 
health consultation notes complaints of fatigue, hypersomnia, 
decreased libido and feelings of being depressed and/or 
thoughts of death resulting from perceived illness.  

The veteran had a Gulf War protocol examination in connection 
with his claims in April 2003.  The mental health examination 
report reflects that his symptoms were diagnosed as 
depressive disorder, not otherwise specified.  Similarly, the 
general medical examination included diagnoses of left hip 
bursitis, old healed fracture of the right hand metacarpal, 
and history of tendonitis of the shoulders (normal 
examination).  The examiner noted the veteran's complaints of 
fatigue, multiple joint pain, hypersomnia, decreased libido, 
and depression and commented that he "... in no ways resembled 
pathologic fatigue, only poor rest secondary to poor sleep."  
The examiner added that no undiagnosed illness, secondary to 
the veteran's Gulf War service, was suspected at the time of 
that examination.  However, no diagnostic impressions were 
provided regarding the veteran's sleep complaints or 
decreased libido.  In this regard, it is noted that the 
examination report includes diagnoses referable to the 
veteran's cervical and lumbar spine; however, service 
connection for these joints has already been established.  
So to the extent he has joint pain in his low back from the 
service-connected degenerative disc disease (or any 
associated radiculopathy in his lower extremities) and in his 
neck as a residual of a service-connected cervical spine 
fracture, this is not at issue in this appeal.

Neither is there any present concern about any pain the 
veteran may have in his knees since the RO already denied his 
claim for a bilateral knee condition, and that claim is not 
on appeal.  38 C.F.R. § 20.200.  Moreover, he also has been 
granted service connection for residuals of a left iliac 
crest donor bone graft associated with a left great toe 
fracture, for residuals of a nasal fracture, and for a scar 
from a right Achilles tendon rupture.  So to the extent any 
complaints of joint pain are associated with these 
disabilities, he is already service connected for them, too.

The multiple joint pain at issue specifically concerns the 
veteran's shoulders and elbows.  See the transcript of his 
December 2003 hearing testimony, at page 10.

The additional treatment records the veteran's attorney 
recently submitted on his behalf in January 2008 reflect 
complaints that included generalized pain radiating from his 
back, neck, knees, and elbows.  But as for the pain in his 
elbow (the left one in particular), according to a September 
2007 radiology report, this pain was from a recent injury - 
that same month, to his left radial and humerus while lifting 
weights, so not due to undiagnosed illness caused by his 
service in the Persian Gulf War.  Moreover, these X-rays 
showed no fracture or joint effusion, and the elbow joint 
space was well preserved, so no objective clinical 
indications of arthritis.  The only abnormality seen was an 
olecranon spur on the left elbow, but February 2007 X-rays of 
the right elbow revealed the veteran also had an olecranon 
spur on that elbow as well, so it appears the spurs - not 
undiagnosed illness from his Persian Gulf War service, are 
accounting for his bilateral elbow pain.

These additional treatment records contain other noteworthy 
findings.  September 2007 X-rays of the left humerus showed 
no signs of fracture or dislocation; the joint spaces were 
well preserved; mineralization was good; and no radiopaque 
foreign body was seen.  The impression was normal humerus.
July 2007 X-rays of the lumbar spine revealed spondylosis and 
scoliosis; there was otherwise a normal lumbar spine.  July 
2007 X-rays of the cervical spine revealed cervical 
spondylosis; the examination was otherwise normal.  July 2007 
X-rays of the left hip were normal, too, as were February 
2007 X-rays of the left knee.

These additional records also reflect the veteran has 
undergone sleep studies which revealed he has sleep apnea, a 
known clinical diagnosis.  His doctor prescribed a continuous 
positive airway pressure (CPAP) machine to help him 
sleep better.  In November 2007 he was seen for an acute 
exacerbation of his psychiatric-related symptoms.  
Depression, not otherwise specified (NOS), was one of the 
provisional diagnoses.  He reportedly had been doing okay 
until having to spend about a month with his grandchildren; 
he could not deal with the way they were acting and was 
afraid he would hurt them, so he sent them back and had not 
talked to them since.  He apparently had run out of 
medication about one month earlier.  He also had felt out of 
control in other situations, so angry on one occasion that he 
had bitten the inside of his lip and on another when he 
suddenly went and got his shotgun while talking to a guy.

Other documented medical problems included impotence, but of 
organic origin.  So there appears to be an underlying 
physiologic basis to explain this disorder (and the decreased 
libido), rather than undiagnosed illness from the veteran's 
Persian Gulf War service.

The veteran also was seen at various times during 2007 for 
treatment of his persistent, recurring headaches.  However, 
although this condition was service connected on the premise 
that it is due to undiagnosed illness from his 
Persian Gulf War service, the records of this treatment 
during June 2007 effectively trace the condition back to 1974 
or 1975 when he boxed in the Marines Corps due to the 
repeated head trauma he sustained in that capacity.  
In the diagnoses, it was indicated he had migraine headaches 
that had over the past few years been transformed into 
chronic daily headaches.  It was further indicated these 
headaches should be classified as "post-traumatic" 
migraines (apparently referring to the boxing), so presumably 
rather than due to undiagnosed illness from service during 
the Persian Gulf War.  The evaluating physician encouraged 
the veteran to keep a diary of his headaches insofar as when 
they occur and how long they last, and he was instructed to 
bring the diary with him when seen in the clinic again for 
further evaluation in 6-8 weeks.  In the meantime, he also 
was encouraged to take up conditioning swimming to help 
relieve his headaches and to cut down on some of his 
medication (the analgesics).  As well, he partly attributed 
his inability to sleep due to the pain from his headaches - 
that is, aside from the sleep apnea already mentioned.

One of the claims at issue is whether the veteran is entitled 
to an initial rating higher than 30 percent for his 
headaches, and this is determined by the severity and 
frequency of them (whether they are completely prostrating 
and prolonged) - including in terms of whether they result 
in severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  There is conflicting evidence 
concerning this dispositive issue.  During his April 2003 VA 
examination, the veteran said he never had to miss work 
because of his headaches.  Whereas during his December 2003 
hearing, and according to these additional medical treatment 
records his attorney recently submitted, he claims they have 
caused him to miss work three or four times per week, occur 
daily, and make him feel as though his head is going to 
explode.  Given that the last compensation examination was in 
April 2003, nearly five years ago, another VA examination 
and opinion are needed to assess the current severity of 
these headaches.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old and 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination).



As also indicated, it is unclear whether the veteran's other 
claimed disorders are symptoms of one disorder (his sleep 
impairment, which in turn is the result of joint pain, causes 
a decrease in his libido (or outright impotence), and 
resulting depression and fatigue) or whether, instead, they 
are manifestations of independent disabilities.  It is also 
unclear if some of his symptoms are manifestations of already 
service-connected disabilities.  And there remains the matter 
of whether they are due to undiagnosed illness.  So 
additional medical comment is needed concerning this, too.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

There are a couple of other points worth mentioning.  During 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the Veterans 
Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
downstream degree of disability and the effective date of an 
award.  The veteran has not received Dingess notice 
concerning these downstream elements of his claims and should 
before deciding his appeal to avoid any chance of unduly 
prejudicing him.  See Mayfield v. Nicholson, 07-7130 (Fed. 
Cir. Sept. 17, 2007) (Mayfield IV).

Even more recently, in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), the Court provided additional 
guidance with respect to notice requirements for increased-
rating claims.  Specifically, the Court found that, 
at a minimum, a 38 U.S.C. § 5103(a) notice requires the 
Secretary of VA to notify the claimant of the following in an 
increased-rating claim:

(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, although the veteran was provided notice of the 
specific criteria for evaluating his headaches in the August 
2003 statement of the case (SOC) and in the Board's February 
2006 decision (since vacated), in light of the other need to 
remand his claims for further development, he also must be 
provided an additional letter which complies with the notice 
requirements outlined in Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 2008).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Prior to any further adjudication of 
the claims on appeal, send the veteran 
another VCAA letter which is consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and includes an explanation of 
the information or evidence concerning 
the downstream disability rating and 
effective date elements of his claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This letter 
also must include an explanation of the 
requirements to substantiate his claim 
for an increased rating for his 
headaches, as recently outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).

2.  Schedule the veteran for another 
Persian Gulf War protocol examination.  
The claims file, including a complete 
copy of this Remand, must be made 
available to the physician(s) designated 
to examine the veteran for his pertinent 
medical and other history.  The report of 
the examination(s) should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies and/or consultation(s) 
should be accomplished (with all findings 
made available to the examiner(s) prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.



The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
veteran's symptoms.

a.  In particular, concerning the 
veteran's complaints of fatigue, multiple 
joint pain (but limited to his shoulders 
and elbows), hypersomnia, depressive 
disorder (NOS), and decreased libido, the 
designated examiner(s) should 
specifically state whether any of these 
complaints or symptoms are attributable 
to a known clinical diagnosis (e.g., 
sleep apnea causing the fatigue and 
hypersomnia, spurs causing the pain in 
the elbows, etc.).  This also includes 
indicating whether these complaints and 
symptoms are manifestations of already 
service-connected disabilities (e.g., 
pain in the shoulders as a residual of 
the service-connected cervical spine 
fracture)  If there is a known clinical 
diagnosis that can be medically explained 
(such as an underlying pathologic basis 
to explain, for example, the decreased 
libido and even impotence and 
depression), the examiner should 
expressly indicate these underlying 
diagnoses.  The examiner also should 
offer an opinion as to whether it is at 
least as likely as not (meaning 50 
percent or more probable) that the 
diagnosed disability is related to the 
veteran's military service.

b.  If, on the other hand, the veteran 
suffers from any signs or symptoms that 
are determined not to be associated with 
a known clinical diagnosis, the examiner 
should indicate whether any such 
condition meets the regulatory definition 
of either an undiagnosed illness or a 
medically unexplained 
chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  Also schedule the veteran for a VA 
examination to determine the current 
severity and impairment from his 
headaches.  The claims file, including a 
complete copy of this remand, must be 
made available to and reviewed by the 
examiner for the pertinent medical and 
other history.  All necessary testing and 
evaluation should be performed.  The 
examiner should determine the frequency 
and severity of the veteran's headaches, 
specifically indicating whether they are 
completely prostrating and involve 
prolonged attacks, in turn, causing 
severe economic inadaptability such as 
the need to take substantial sick leave 
from work.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
evaluating physician is unable to render 
any opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

4.  Then readjudicate the claims in light 
of the additional evidence.  If any of 
the claims are not granted to the 
veteran's satisfaction, send him and his 
attorney a supplemental statement of the 
case and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


